HOUGH, Circuit Judge
(dissenting). The tariff regulations, and section 1 of the bill of lading, quoted above, have the force of law under existing statutes regulating commerce. Since negligence was not pleaded, the sole question in this case is whether the liability here insisted on is that of an insurer, or (to put it another way) was the railroad company, at the time of the explosion and in respect of plaintiff’s goods, a warehouseman or an insurer?
The common law here relevant, and as crystallized in judicial declarations since Lord Mansfield’s famous dictum, is authoritatively expressed in Pratt v. Railway Co., 95 U. S. 43, 24 L. Ed. 336; i. e., the liability of the carrier as carrier is fixed by accepting the property to be transported, and such acceptance is complete whenever the property comes into his possession with his assent. The liability continues until delivery or its equivalent. But the tariff regulations modified that historic rule, so that goods might be held at such a place as Black Tom “until receipt of the written order for disposition,” and while so held the railway is liable as a warehouseman only.
The majority opinion, in holding that the liability of an insurer reattaches as soon as the carrier is told to send the goods forward, seems to me to lose sight of the reason for the change of law. Under these comparatively new regulations, common-law liability exists during the physical carriage and for a reasonable time before and after the completion thereof; the carriage itself being divided into steps or periods. When this carrier was told to send on the goods that were destroyed, and thenceforward until disaster occurred, the property remained in the same condition as for a long time before the receipt of notice, nor would the railroad have been under any obligation to move the goods until after the time of explosion.
To make the insurer’s liability depend upon the date of telling the railway company to do something in futuro, instead of making it dependent upon what was actually being done, or what ought to have been in progress, at the time of disaster, seems to me wrong. No such holding is required by any authoritative decision. The reason and intent -of the new regulations was to establish a correspondence between the duty imposed and the acts being done—i. e., when the carrier is carrying, he is an insurer; when he is warehousing he is a warehouseman. *912It seems to me an unfortunate ruling to treat the regulations as if they were a penal statute, or something in derogation of common law; they are remedial legislation.
For these reasons I dissent.